Citation Nr: 1732525	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  15-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1956.

This appeal arose before the Board of Veterans' Appeals (Board) from a February 2014 rating decision by the Huntington, West Virginia, Department of Veterans Affairs (VA), Regional Office.  

In June 2016, the Board remanded the case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted two VA Form 9 substantive appeals.  On the Form 9 dated November 2014, the Veteran indicated that he desired a Board hearing at a local VA Office.  In October 2015, the Veteran submitted a statement withdrawing his request for a hearing.  In the second Form 9 dated July 2016, the Veteran indicated that he desired a Board hearing at a local VA Office.  This hearing request was submitted after the Board's prior remand and in response to that remand.  In light of the hearing request, the Board finds it necessary to remand the case to schedule the Veteran for his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a Veterans Law Judge, in accordance with applicable law.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




